                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


MIGUEL MUNIZ-MUNOZ,

               Petitioner,

       v.                                                        Case No. 18-CV-729

WILLIAM J. POLLARD,

               Respondent.


          ORDER LIFTING STAY AND ENTERING SCHEDULING ORDER


       Miguel Muniz-Munoz filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 on May 10, 2018. (Habeas Petition, Docket # 1.) Muniz-Munoz is currently serving a

life sentence following his conviction for first-degree intentional homicide and first-degree

recklessly endangering safety. (Id. at 2.) On June 27, 2018, I issued on order granting Muniz-

Munoz’s motion to stay and hold his petition in abeyance while he exhausted his state court

remedies. (Docket # 13.) On December 12, 2019, the respondent informed the Court that the

Wisconsin Supreme Court denied Muniz-Munoz’s petition for review on December 10, 2019,

completing his state court proceedings. (Docket # 22.) Given Muniz-Munoz’s state court

proceedings are now complete, I will lift the stay and enter the following scheduling order to

facilitate resolution of the petition:

       IT IS HEREBY ORDERED that the stay is lifted and the petition will proceed.

       IT IS FURTHER ORDERED THAT the respondent is directed to serve and file an

answer, motion, or other response to the petition, complying with Rule 5 of the Rules

Governing Habeas Corpus Cases, within SIXTY (60) days of the date of this order.
       IT IS FURTHER ORDERED THAT unless the respondent files a dispositive motion

in lieu of an answer, the parties shall abide by the following schedule regarding the filing of

briefs on the merits of the petitioner’s claims:

       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s answer within which to file his brief in support of his petition;

       2.      The respondent shall have forty-five (45) days following the filing of the

petitioner’s initial brief within which to file a brief in opposition; and

       3.      The petitioner shall have thirty (30) days following the filing of the respondent’s

opposition brief within which to file a reply brief, if any.

       In the event that respondent files a dispositive motion and supporting brief in lieu of

an answer, this briefing schedule will be suspended and the briefing schedule will be as

follows:

       4.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s dispositive motion and supporting initial brief within which to file a brief in

opposition;

       5.      The respondent shall have thirty (30) days following the filing of the petitioner’s

opposition brief within which to file a reply brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of

or in opposition to the habeas petition or a dispositive motion filed by the respondent must

not exceed thirty pages and reply briefs must not exceed fifteen pages, not counting any

statements of facts, exhibits, and affidavits.




                                                   2
Dated at Milwaukee, Wisconsin this 12th day of December, 2019.


                                        BY THE COURT

                                        s/Nancy Joseph
                                        NANCY JOSEPH
                                        United States Magistrate Judge




                             3
